PER CURIAM.
Realtor was charged with a criminal contempt committed outside of the presence of the court in that he discussed a cause in which he was a juror during the time that the court was in recess and against the admonition of the trial court. Upon reconvening the court the relator was informed of the charge and stood mute, neither admitting nor denying the charge. Thereupon the court, construing the contempt as having been in its presence, sentenced relator to six months imprisonment.
It appears from the response that the relator was in fact charged with an indirect criminal contempt and as such was entitled to citation and hearing. State ex rel. Giblin v. Sullivan, 157 Fla. 496, 26 So.2d 509, 518. The sentence of the relator without such proceeding was a deprivation of his constitutional rights and renders the sentence under which he is now held unlawful.
The order and judgment committing the relator is hereby vacated and quashed. The writ having heretofore been issued it is ordered that the relator, William A. Geary, be and he is hereby released from the custody of the respondent.
It is so ordered.